Citation Nr: 1033441	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-37 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease, L4-L5, 
including the period beginning August 9, 2004 to February 21, 
2006.

2.  Entitlement to an increased rating in excess of 40 percent 
for lumbosacral strain with degenerative disc disease, L4-L5, 
from February 21, 2006 through May 12, 2006.

3.  Entitlement to an increased rating in excess of 20 percent 
for lumbosacral strain with degenerative disc disease, L4-L5, 
from May 12, 2006 through August 31, 2009.

4.  Entitlement to an increased rating in excess of 40 percent 
for lumbosacral strain with degenerative disc disease, L4-L5 
since August 31, 2009.

5.  Entitlement to an increased rating in excess of 10 percent 
for a radiculopathy, left leg.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran was afforded a January 2009 Travel Board hearing 
before the undersigned Veterans Law Judge.  The hearing 
transcript is associated with the record.

This claim was previously before the Board in May 2009 and was 
remanded to the RO to schedule the Veteran for a VA examination.  
The RO has complied with the directives of that remand.

A January 2005 rating decision assigned a 10 percent disability 
rating for radiculopathy of the left leg, effective August 9, 
2004 - the date of receipt of the Veteran's claim.  The RO issued 
another rating decision in March 2010, in which the Veteran's low 
back disorder was evaluated as 40 percent disabling, effective 
February 21, 2006, then re-evaluated as 20 percent disabling from 
May 12, 2006, and then increased to 40 percent disabling, 
effective August 31, 2009.  Because the ratings assigned to the 
Veteran's service-connected left leg radiculopathy and low back 
injury are not the maximum ratings available for these 
disabilities, these claims remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that a June 2006 rating decision assigned a 
10 percent rating for radiculopathy of the right leg, effective 
February 27, 2006.  Although a deferred rating decision indicates 
that the Veteran's claim was then received, the claims folder 
does not contain the Veteran's claim.  In any event, the Veteran 
did not file a notice of disagreement as to any aspect of the 
June 2006 rating decision, and it is not therefore before the 
Board for review.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case should be remanded to the RO because of the RO's 
failure to ensure adequate compliance with the remand 
instructions of the Board May 2009 remand, pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998), in that the Board had directed the 
VA examiner to state whether there exists any clinical 
substantiation for the Veteran's subjective complaints of the 
severity of his spine disorder.  The VA examiner did not provide 
this information in the August 2009 examination or the February 
2010 addendum.  Therefore, the Board finds that additional 
development is warranted prior to Board adjudication of the 
issues on appeal.



Accordingly, the case is REMANDED for the following action:

1.	 The RO/AMC will ascertain if the 
Veteran has received any VA, non-
VA, or other medical treatment for 
the disorder(s) at issue that is 
not evidenced by the current 
record.  The Veteran should be 
provided with the necessary 
authorizations for the release of 
any treatment records not currently 
on file.  The RO/AMC should then 
obtain these records and associate 
them with the claims folder.

2.	 Upon the receipt of the Veteran's 
response or after a reasonable 
amount of time, the RO/AMC will 
return the claims folder, together 
with a copy of this remand, to the 
VA physician who conducted the 
August 2009 examination, pursuant 
to 38 C.F.R. § 4.2 (If the findings 
on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  

The examiner must review the August 
2009 VA examination report, and 
must state whether, given the 
Veteran's reports of the continuing 
severity of his disorder since the 
inception of the claim in August 
2004, there exists any clinical 
substantiation for the Veteran's 
subjective complaints of the 
severity of the disorder. 

If the August 2009 examiner, or the 
RO/AMC deems it necessary and 
appropriate; or if the August 2009 
VA examiner is not available, the 
RO/AMC must afford the Veteran a 
new VA examination, to be conducted 
by a qualified physician, to 
ascertain the severity of the 
service-connected degenerative disc 
disease.  The following 
considerations will govern the 
examination:

a.	The claims folder, and a copy 
of this remand, must be 
reviewed by the examiner in 
conjunction with the 
examination, and the examiner 
must acknowledge this receipt 
and review in any report 
generated as a result of this 
remand.

b.	After conducting any 
appropriate interviews with 
the 	Veteran, clinical 
testing, and any other 
studies, the examiner must 
report:

The severity of the Veteran's 
degenerative disc disease of 
the lumbar spine, including 
range of motion studies of the 
thoracolumbar spine in 
accordance with current VA 
examination protocols.

Whether there exists any 
clinical substantiation for 
the Veteran's subjective 
complaints of the severity of 
the disorder;

Whether the Veteran has any bowel 
and/or bladder impairment as a 
result of the service-connected 
degenerative disc disease (as 
opposed to diabetes mellitus, or 
any other gastrointestinal 
disorder), and if so, what is its 
frequency and severity.

3.	The RO/AMC should take such 
additional development action as it 
deems proper with respect to the 
claims, including the conduct of 
any other appropriate VA 
examinations, and follow any 
applicable regulations and 
directives implementing the 
provisions of the VCAA as to its 
notice and development.

4.	Following such development, the 
RO/AMC should review and 
readjudicate the claims, with 
consideration to the directives 
above as to the Hart ruling as to 
staged ratings and as to the 
assignment of separate ratings for 
bowel and bladder impairment - both 
if warranted by the evidentiary 
record.  See also 38 C.F.R. § 4.2 
(If the findings on an examination 
report do not contain sufficient 
detail, it is incumbent upon the 
rating board to return the report 
as inadequate for evaluation 
purposes.).  If any such action 
does not resolve the claims, the 
RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


